IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40392
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MAURO CESAR ZAMORA-RAMIREZ,
also known as Alejandro Ramirez-Zamora,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-01-CR-456-01
                        --------------------
                          February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mauro Cesar Zamora-Ramirez appeals his conviction and the

70-month sentence imposed following his plea of guilty to a

charge of being found in the United States after deportation, a

violation of 8 U.S.C. § 1326.

     Zamora-Ramirez argues that the magistrate judge did not have

jurisdiction to conduct his guilty plea hearing because the

district court had not entered an order of referral to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40392
                                -2-

magistrate judge prior to the plea hearing.    In United States

v. Bolivar-Munoz, 313 F.3d 253, 256-57 (5th Cir. 2002), this

court concluded that the district court must enter a proper

referral order, but found that a failure to do so results in a

procedural error, which can be waived.    As in Bolivar-Munoz,

the district court reviewed the magistrate judge’s actions,

Zamora-Ramirez consented to have the proceedings conducted by

the magistrate judge, and Zamora-Ramirez lodged no objection to

the absence of a referral order.   Zamora-Ramirez waived the

procedural error.   Bolivar-Munoz, 313 F.3d at 257.

     Zamora-Ramirez contends that the felony conviction that

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2)

was an element of the offense that should have been charged in

the indictment.   He acknowledges that his argument is foreclosed

by the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review in light of the decision in Apprendi

v. New Jersey, 530 U.S. 466, 490 (2000).    Apprendi did not

overrule Almendarez-Torres.   Apprendi, 530 U.S. at 489-90, 496;

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     The judgment of the district court is AFFIRMED.